DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 12/14/2020. Currently, claims 1-29 are pending in the application. Claims 27-29 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-26 in the reply filed on 12/14/2020 is acknowledged.  The traversal is on the ground(s) that there is no additional examination burden for the examiner to consider all of the product and method claims together.  This is not found persuasive because there is a search and/or examination burden for at least the following reason(s): the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the user” in line 3 should be amended to recite ---a user---.  Appropriate correction is required.
Claims 1 and 14 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the bite pads” should be amended to recite ---the pair of bite pads---.  Appropriate correction is required.
Claims 1, 3-5, 11, 19, 23 and 24 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the dental guard” in the body of the claim(s) should be amended to recite ---the thermoplastic dental guard---.  Appropriate correction is required.
Claims 2 and 21 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the bite pad supports” should be amended to recite ---the pair of bite pad supports---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the outer sidewall” in line 2 should be amended to recite ---the respective outer sidewall---.  Appropriate correction is required.
Claims 8 and 16 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “each ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “one side support member” in lines 3-4 of the claim should be amended to recite ---one side support member of the pair of side support members---.  Appropriate correction is required.
Claims 10, 18 and 26 are objected to because of the following informalities:  in order to correct a typographical/grammatical error, all recitations of “a pair of side support member” should be amended to recite ---a pair of side support members---.  Appropriate correction is required.
Claims 12 and 24 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the connection band” should be amended to recite ---the connecting band---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14 is not structured as a sentence ending in a period, as required.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the user” in line 3 of the claim should be amended to recite ---a user---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to correct a typographical/grammatical error, “the sidewall is an outer wall has a height” and has a height---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the connection band" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the bite pad positioned within the bite pad support" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 depends on claim 7 and therefore, includes the same error.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly extending from a center portion of the connecting arc and a pair of side support member extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, which the at least one support member is previously recited in claim 3 (upon which claim 10 depends) to be part of the connecting arc. For purposes of examination, the examiner will interpret the claim limitation to mean ---the at least one support member includes a central support member at a center portion of the connecting arc and a pair of side support member---.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the bite pad positioned within the bite pad support" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends on claim 15 and therefore, includes the same error.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the at least one support member includes a central support member extending from a center portion of the connecting arc and a pair of side support member extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, which the at least one support member is initially recited in claim 11 (upon which claim 18 depends) to be part of the connecting arc. For purposes of examination, the examiner will interpret the claim limitation to mean ---the at least one support member includes a central support member at a center portion of the connecting arc and a pair of side support member---.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitations “the sidewall” and “the inner wall.” There is insufficient antecedent basis for these limitations in the claim.
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 24 and 25 recite the limitation “the at least one support member.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “the at least one support member includes a central support member extending from a the connecting arc and a pair of side support member extending from the connecting arc.” It is unclear how the at least one support member can include structures that extend from the connecting arc, which the at least one support member is initially recited in claim 22 (upon which claim 26 depends) to be part of the connecting arc. For purposes of examination, the examiner will interpret the claim limitation to mean ---the at least one support member includes a central support member at a center portion of the connecting arc and a pair of side support member---.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 6 recites “a stop located on the tray and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop,” which is a claim limitation indicating that Applicant is attempting to claim a 
Claims 7 and 8 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites “an outer sidewall extending past the bite pad positioned within the bite pad support to contact the tooth buccal surface,” which is a claim limitation indicating that Applicant is attempting to claim a tooth (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claim 8 depends on claim 7 and therefore, includes the same error.
Claim 13 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites “a stop extending from the connecting arc and spaced from the so as to capture a tooth between the at least one support member and the stop,” which is a claim limitation indicating that Applicant is attempting to claim a tooth (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.
Claim 25 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 25 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 25 recites “a stop located on the tray and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop,” which is a claim limitation indicating that Applicant is attempting to claim a tooth (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 10, 11, 14-16, 18-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US 8,453,650).
In regards to claim 1, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41 and 46-49, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of the user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 teaches “the top of the bite pads 56 and 60 form indentation surfaces 58 and 62 respectively for the teeth”); and a tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) configured to receive (as shown in Figures 10A and 10B) the dental guard (bite pad 56, bite pad 60, strip 80), the tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78) including a pair of bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43), each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first 

    PNG
    media_image1.png
    632
    400
    media_image1.png
    Greyscale


In regards to claim 2, Frey teaches the apparatus of claim 1. Frey teaches in Figures 10A and 10B a connecting arc (connector 20, channel 78) extending between (as shown in Figures 10A and 10B; further, column 8, lines 4-5 teaches “a connector 20 between the first frame 38 and the second frame 40”) the bite pad supports (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43).
In regards to claim 3, Frey teaches the apparatus of claims 1 and 2. Frey teaches in Figures 10A and 10B that the connecting arc (connector 20, channel 78) 

    PNG
    media_image2.png
    526
    337
    media_image2.png
    Greyscale

In regards to claim 4, Frey teaches the apparatus of claim 1. Frey teaches in Figures 10A and 10B and column 12, line 15 that said dental guard (bite pad 56, bite pad 60, strip 80) further includes a connecting band (strip 80) extending between (as shown in Figures 10A and 10B; further, column 12, line 15 teaches “a strip 80 between the bite pads 56 and 60”) the pair of bite pads (bite pad 56, bite pad 60).
In regards to claim 7, Frey teaches the apparatus of claim 1. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an outer sidewall (side wall 37, side wall 43) 
In regards to claim 8, Frey teaches the apparatus of claims 1 and 17. Frey teaches in Figures 10A and 10B that each bite guard support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an inner sidewall (side wall 39, side wall 41) oppositely disposed (as shown in Figures 10A and 10B) from the outer sidewall (side wall 37, side wall 43).
In regards to claim 10, Frey teaches the apparatus of claims 1-3.  Frey teaches in Figures 10A and 10B that the at least one support member (as defined in the annotated copy of Figure 10A provided above) includes a central support member (as defined in the annotated copy of Figure 10A provided below) at a center portion of (as shown in Figure 10A) the connecting arc (connector 20, channel 78) and a pair of side support member (as defined in the annotated copy of Figure 10A provided below) wherein one side support member (as defined in the annotated copy of Figure 10A provided below) is positioned on either side of (as shown in Figure 10A) the central support member (as defined in the annotated copy of Figure 10A provided below).

    PNG
    media_image3.png
    530
    571
    media_image3.png
    Greyscale

In regards to claim 11, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41, 46-49 and 66-67, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of the user (column 8, lines 38-41 and 46-49 teaches “the first bite pad 56 is in a position to contact at least one of a molar a premolar of user” and “the second bite pad 60 is in a position to contact at least one or a molar a premolar of user;” column 12, lines 16-17 
In regards to claim 14, Frey teaches the apparatus of claim 11. Frey teaches in Figures 10A and 10B that each bite pad support  (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) has a tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible) and a well (as defined in the annotated copy of Figure 10A provided above) extending from (projecting in the direction away from, as shown in Figure 10A) the tooth occlusal contacting surface (the bottom surfaces of first joinder component 11 and second joinder component 13 are capable of engaging the top, occlusal surface of teeth positioned therebelow on the user’s mandible) and configured to receive at least a portion of one of the bite pads (bite pad 56, bite pad 60) therein (as shown in Figures 10A and 10B).
In regards to claim 15, Frey teaches the apparatus of claims 11 and 14. Frey teaches in Figures 10A and 10B that each bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an outer sidewall (side wall 37, side wall 43) extending past (inasmuch as side walls 37, 43 extend beyond the bounds of and along the buccal edge of bite pads 56, 60, as shown in Figure 10B) the bite pad (bite pad 56, bite pad 60) positioned within (as shown in Figure 10B) the bite pad support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) to contact the tooth distal from the occlusal 
In regards to claim 16, Frey teaches the apparatus of claims 11, 14 and 15. Frey teaches in Figures 10A and 10B that each bite guard support (first joinder component 11, second joinder component 13, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43) also includes an inner sidewall (side wall 39, side wall 41) oppositely disposed from (as shown in Figures 10A and 10B) the outer sidewall (side wall 37, side wall 43).
In regards to claim 18, Frey teaches the apparatus of claim 11. Frey teaches in Figures 10A and 10B that the at least one support member (the outer/anterior wall of connector 20) includes a central support member (as defined in the annotated copy of Figure 10A provided below) at a center portion of (as shown in Figure 10A) the connecting arc (connector 20, channel 78) and a pair of side support member (as defined in the annotated copy of Figure 10A provided below) wherein one side support member (as defined in the annotated copy of Figure 10A provided below) is positioned on either side of (as shown in Figure 10A) the central support member (as defined in the annotated copy of Figure 10A provided below).

    PNG
    media_image4.png
    635
    583
    media_image4.png
    Greyscale


In regards to claim 19, Frey teaches in Figures 10A and 10B, column 4, lines 15-20 and 26-33, column 8, lines 38-41 and 46-49, column 10, lines 20-32 and column 12, lines 12-19 a thermoplastic dental guard (bite pad 56, bite pad 60, strip 80; column 8, lines 38-41 and 46-47 teaches that the first body 16 includes bite pad 56 and the second body 18 includes bite pad 60; column 10, lines 20-32 teaches that the first body 16 and the second body 18 (and therefore, bite pad 56 and bite pad 60) are made of “thermoplastic polyolefin”), the dental guard (bite pad 56, bite pad 60, strip 80) including a pair of bite pads (bite pad 56, bite pad 60) positionable upon the teeth of the user 

    PNG
    media_image5.png
    534
    484
    media_image5.png
    Greyscale

In regards to claim 20, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B that the sidewall (side wall 37, side wall 43) is an outer wall (inasmuch as side wall 37 and side wall 43 are positioned laterally outward away from the center of the device) has a height above the floor (the bottom surface of the recess as defined in the annotated copy of Figure 10A provided below) greater than the height (as shown in Figures 10A and 10B) of the inner wall (as defined in the annotated copy of Figure 10A provided below; shown in Figure 10A to be positioned more inward, toward the center of the device, than the outer walls).

    PNG
    media_image6.png
    582
    388
    media_image6.png
    Greyscale

In regards to claim 21, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B a connecting arc (connector 20, channel 78) extending between 
In regards to claim 22, Frey teaches the apparatus of claims 19 and 21. Frey teaches in Figures 10A and 10B that the connecting arc (connector 20, channel 78) includes at least one support member (the outer/anterior wall of connector 20) configured to contact the interior surface of a tooth (column 8, lines 66-67 teaches that in use “the connector is behind the front lower teeth;” so, the outer/anterior wall of connector 20 is capable of being positioned behind the teeth to engage the interior surface of a tooth) utilizing the dental guard (bite pad 56, bite pad 60, strip 80) and tray (first joinder component 11, second joinder component 13, connector 20, side wall 37, first frame 38, side wall 39, second frame 40, side wall 41, side wall 43, channel 78)
In regards to claim 23, Frey teaches the apparatus of claim 19. Frey teaches in Figures 10A and 10B and column 12, line 15 that said dental guard (bite pad 56, bite pad 60, strip 80) further includes a connecting band (strip 80) extending between (as shown in Figures 10A and 10B; further, column 12, line 15 teaches “a strip 80 between the bite pads 56 and 60”) the pair of bite pads (bite pad 56, bite pad 60).
In regards to claim 24, Frey teaches the apparatus of claims 19 and 23. Frey teaches in Figures 10A and 10B that the at least one support member includes (inasmuch as it is structured as) spaced apart holding lips (as defined in the annotated body of Figure 10A provided below) configured to receive (as shown in Figures 10A and 10B) the connection band (strip 80) of the dental guard (bite pad 56, bite pad 60, strip 

    PNG
    media_image7.png
    524
    437
    media_image7.png
    Greyscale

In regards to claim 26, Frey teaches the apparatus of claims 19, 21 and 22. Frey teaches in Figures 10A and 10B that the at least one support member (the outer/anterior wall of connector 20) includes a central support member (as defined in the annotated copy of Figure 10A provided below) at a center portion of (as shown in Figure 10A) the connecting arc (connector 20, channel 78) and a pair of side support member (as defined in the annotated copy of Figure 10A provided below) wherein one side support member (as defined in the annotated copy of Figure 10A provided below) is positioned on either side of (as shown in Figure 10A) the central support member (as defined in the annotated copy of Figure 10A provided below).

    PNG
    media_image4.png
    635
    583
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of DiMarino et al. (US 2003/0138754).
In regards to claim 5, Frey teaches the apparatus of claims 1-3.  Frey does not teach that the at least one support member includes spaced apart holding lips configured to receive the connection band of the dental guard between the holding lips.
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one support member (projections 28 positioned on inner wall 14, each having a panel 26) includes spaced apart holding lips (projections 28, each having a panel 26) configured to receive the connection band of the dental guard (dental impression material, which is structured as a band of material filing the cavity 20 or partition 18) between the holding lips ([0030] teaches the projections 28 receiving “dental impression material” therebetween).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one support member of Frey to include spaced apart holding lips configured to receive the connection band of the dental guard between the holding lips as taught by DiMarino et al. because this element is known to enable the material of the band to flow into a material retaining groove formed by the holding lips, which produces of 360 degree lock to prevent the material of the band from distorting or being pulled away from the connecting arc, as DiMarino et al. teaches in [0030]. Since Frey teaches in column 12, line 15 that the connection band (strip 80) is formed of moldable/flowable PVS, such a modification would be beneficial.
In regards to claim 12, Frey teaches the apparatus of claim 11. Frey does not teach that the at least one support member includes spaced apart holding lips configured to receive the connection band between the holding lips.
However, DiMarino et al. teaches in Figure 9 and [0030] an analogous device wherein the at least one support member (projections 28 positioned on outer wall 12, each having a panel 26) includes spaced apart holding lips (projections 28, each having a panel 26) configured to receive the connection band of the dental guard (dental impression material, which is structured as a band of material filing the cavity 20 or partition 18) between the holding lips ([0030] teaches the projections 28 receiving “dental impression material” therebetween).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one support member of Frey to include spaced apart holding lips configured to receive the connection band between the holding lips as taught by DiMarino et al. because this element is known to enable the material of the band to flow into a material retaining groove formed by the holding lips, which produces of 360 degree lock to prevent the material of the band from distorting or being pulled away from the connecting arc, as DiMarino et al. teaches in [0030]. Since Frey teaches in column 12, line 15 that the connection band (strip 80) is formed of moldable/flowable PVS, such a modification would be beneficial.


Claims 6 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Christensen, III (US 2006/0201520).
In regards to claim 6, Frey teaches the apparatus of claims 1-3.  Frey does not teach that the tray further includes a stop located on the tray and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop.
However, Christensen, III teaches in Figure 3, [0097] and [0099-0100] an analogous device that includes a stop (labial rail 22) located on the tray (upper mouthpiece portion 2) and spaced from (as shown in Figure 3) the at least one support member (palatal rail 24) so as to capture a tooth between ([0097] teaches that retentions member 20 are for retaining the user’s teeth therebetween) the at least one support member (palatal rail 24) and the stop (labial rail 22).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Frey to include that the tray further includes a stop located on the tray and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop as taught by Christensen, III because this element is known to help hold the device in the user’s mouth and prevent the device from sliding into the user’s mouth, as Christensen, III teaches in [0099-0100].
In regards to claim 25, Frey teaches the apparatus of claims 19 and 23. Frey does not teach that the tray further includes a stop located on the tray and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop.
However, Christensen, III teaches in Figure 3, [0097] and [0099-0100] an analogous device wherein the tray (upper mouthpiece portion 2) further includes a stop 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tray of Frey to further include a stop located on the tray and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop as taught by Christensen, III because this element is known to help hold the device in the user’s mouth and prevent the device from sliding into the user’s mouth, as Christensen, III teaches in [0099-0100].

Claims 9 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Hancock (US 5,511,562).
In regards to claim 9, Frey teaches the apparatus of claim 1. Frey does not teach that each well has a planar floor.
However, Hancock teaches in Figures 1, 3 and 5 and column 3, lines 1-4 an analogous device wherein each well (formed by the combination of compartments 20, 22) has a planar floor (single connector 18; shown in Figure 5 to be planar).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify each well of Frey to have a planar floor 
In regards to claim 17, Frey teaches the apparatus of claims 11 and 14. Frey does not teach that each well has a planar floor.
However, Hancock teaches in Figures 1, 3 and 5 and column 3, lines 1-4 an analogous device wherein each well (formed by the combination of compartments 20, 22) has a planar floor (single connector 18; shown in Figure 5 to be planar).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify each well of Frey to have a planar floor as taught by Hancock because this element is known to divide the well into upper and lower compartments to facilitate even vertical positioning of the upper and lower dentition within the well and further, to provide structural support to each bite pad support, as Hancock teaches in Figure 1 and column 3, lines 1-4.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650) in view of Frey et al. (US 2015/0004555).
In regards to claim 13, Frey teaches the apparatus of claim 11. Frey does not teach that the tray further includes a stop extending from the connecting arc and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop.

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the tray of Frey to further include a stop extending from the connecting arc and spaced from the at least one support member so as to capture a tooth between the at least one support member and the stop as taught by Frey et al. because this element is known to secure the tray to the user’s dentition and “facilitate alignment of the incisor edges,” as Frey et al. teaches in [0167].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belvedere et al. (US 5,836,761)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/28/2021